Per Curiam.
Appellant seeks review of orders denying his motions to dismiss. The orders on appeal are not within the scope of Florida Rule of Appellate Procedure 9.140(b), which lists the types of orders a criminal defendant may appeal. Interlocutory orders are not generally appealable by criminal defendants. Cf. Hijuelos v. State , 73 So.3d 364, 365 (Fla. 1st DCA 2011) (noting "a defendant in a criminal proceeding may not bring a separate appeal, which is independent of the plenary appeal from the judgment and sentence, for review of an order denying a motion to suppress"). Accordingly, the appeal is dismissed for lack of jurisdiction.
Wetherell, Osterhaus, and Winsor, JJ., concur.